Citation Nr: 1102012	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1954 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in  Louisville, Kentucky.


FINDINGS OF FACT

1.  In November 2008, the RO notified the appellant of a proposal 
to reduce the evaluation for bilateral hearing loss disability 
from a 40 percent schedular evaluation to a 30 percent evaluation 
based evidence showing that the severity of the disability had 
improved.

2.  A July 2009 rating decision reduced the 40 percent schedular 
evaluation assigned for bilateral hearing loss disability to 30 
percent, effective October 1, 2009.

3.  At the time of the reduction, a 40 percent evaluation for the 
appellant's disability had been in effect since June 30, 2006, 
less than five years.

4.  The evidence reflects an improvement of the service-connected 
bilateral hearing loss disability so as to warrant a reduction in 
the assigned evaluation from 40 percent to 30 percent.

5.  During the appeal period, bilateral hearing loss disability 
has been manifested, at worst, Level VII hearing loss in the 
right ear and Level VI hearing loss in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent evaluation for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.2, 4.3, 4.6, 4.118, Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 30 percent for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.118, Tables VI, VIA, 
VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

The Board notes that this appeal stems from disagreement with a 
38 C.F.R. § 3.105(e) reduction and is not based on a claim or 
application for benefits.  The regulations pertaining to the 
reduction of evaluations for compensation contain their own 
notification and due process requirements, which will be 
discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i) 
(2010).  For this reason, the Board concludes that the VCAA does 
not apply to the claim decided herein.

However, even if the Board is in error and VCAA fully applies 
under the circumstances of this case, the Board further concludes 
that any error in VA's compliance with the duties to notify and 
to assist are not prejudicial.

A letter dated in May 2008 in response to a claim for individual 
unemployability also discussed the manner in which VA determines 
disability ratings and effective dates.  The letter also 
discussed the evidence necessary to support an increased rating.  
The Veteran was invited to submit or identify evidence showing 
that his service-connected disabilities had worsened.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.

A November 2008 rating decision proposed a reduction in the 
evaluation of the Veteran's bilateral hearing loss disability and 
explained the basis for the proposal.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board acknowledges that the RO did not specifically identify 
the appeal as encompassing the issue of the reduction in the 
statement of the case.  Instead, the issue on appeal was 
characterized solely as a claim for an increased rating.  
However, the Board finds that any error in not identifying the 
reduction issue was harmless because the statement of the case 
issued in July 2010 addressed essentially the same criteria and 
evidence relevant to the reduction action.  Moreover, the Board 
finds that the RO followed proper procedure in proposing the 
reduction, allowing the Veteran the requisite period to respond, 
and ultimately carrying out the reduction.  In essence, the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Regarding VA's duty to assist, available relevant records have 
been obtained and associated with the claims file.  The RO 
provided the Veteran appropriate VA examinations in October 2006, 
June 2008, and July 2010.  There is no evidence indicating that 
there has been a material change in the severity of the Veteran's 
hearing loss disability since he was last examined.  The VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The Board concludes the examinations in this 
case are adequate upon which to base a decision in that they were 
performed by neutral, skilled providers who accurately recited 
the Veteran's history; the resulting reports provide the data 
required to appropriately rate the Veteran's hearing loss 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
deficient, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Neither the 
Veteran nor his representative has asserted that there is any 
deficiency in the examinations conducted.  Further, the Board 
notes that the VA examination reports discussed the Veteran's 
problems hearing others in situations with background noise and 
difficulty a speaker unless he was facing them.  Thus, as 
contemplated by Martinak and directed by 38 C.F.R. § 4.10, the 
examiners discussed the functional effects of the Veteran's 
hearing problems in the examination report. 

Moreover, neither the Veteran nor his representative has 
identified any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Factual Background

Service connection was granted for bilateral hearing loss 
disability in a December 2001 rating decision.  A noncompensable 
evaluation was assigned.  In August 2005 the RO awarded a 30 
percent evaluation.



The Veteran submitted a claim for increase in June 2006.  In 
response, the Veteran was afforded a VA examination in October 
2006.  He related that he had difficulty understanding 
conversation in background noise.  Objective testing revealed the 
following puretone thresholds:





HERTZ




1000
2000
3000
4000
Average
Right

50
95
90
95
83
Left

55
75
75
85
73

Speech recognition scores were 68 percent for the right ear and 
64 percent for the left.  

Based on the October 2006 examination the RO increased the 
evaluation for bilateral hearing loss disability to 40 percent, 
effective June 30, 2006, the date of receipt of the Veteran's 
claim for increase.  

The Veteran submitted a claim of entitlement to a total rating 
based on unemployability due to service-connected disability 
(TDIU) in May 2008.  He stated that his hearing and back 
disabilities prevented him from securing or following any 
substantially gainful occupation.  In response to the Veteran's 
claim, the RO scheduled examinations, to include an audiological 
evaluation which was carried out in June 2008.  At that time, the 
Veteran's history was comprehensively reviewed.  The Veteran 
reported that his situation of greatest difficulty was 
understanding speech when he was not facing the speaker.  
Objective testing revealed the following puretone thresholds:





HERTZ




1000
2000
3000
4000
Average
Right

45
85
85
85
75
Left

45
70
70
85
68

Speech recognition scores were 68 percent for the right ear and 
72 percent for the left.  

Based on the June 2008 findings, the RO proposed to reduce the 
Veteran's evaluation for bilateral hearing loss.  In November 
2008 it issued a rating decision outlining the proposed reduction 
and explaining the basis for reducing the evaluation of the 
Veteran's bilateral hearing loss disability.

The Veteran did not respond to the June 2008 rating decision.  
Rather, in January 2009 he submitted a notice of disagreement 
with that rating decision's denial of a TDIU.  

An additional VA examination was conducted in June 2009.  The 
Veteran reported that his hearing was worse and that he felt that 
his speech understanding was not what it should be.  Audiometric 
testing revealed the following puretone thresholds:





HERTZ




1000
2000
3000
4000
Average
Right

55
90
90
90
81
Left

50
70
60
75
64

Speech recognition scores were 72 percent for the right ear and 
84 percent for the left.  

In a July 2009 rating decision, the RO reduced the evaluation of 
the Veteran's bilateral hearing loss disability to 30 percent, 
effective October 1, 2009.  The Veteran disagreed with that 
decision and this appeal ensued.  



The Veteran submitted to an additional VA examination in July 
2010.  Testing revealed the following puretone thresholds:





HERTZ




1000
2000
3000
4000
Average
Right

60
90
80
85
79
Left

55
75
65
80
72

Speech recognition scores were 60 percent for the right ear and 
72 percent for the left.  

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

The Board observes that there is no question that a disability 
rating may be reduced; however, the circumstances under which 
rating reductions can occur are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), 
interpreting the provisions of 38 C.F.R. § 3.344, also 
interpreted the provisions of 38 C.F.R. § 4.13 to require that in 
any rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability actually 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  See Brown.

The Board also notes that 38 C.F.R. § 3.344(a) provides for the 
stabilization of disability evaluations and requires that prior 
to a rating reduction there must be a comparison of the evidence, 
and particularly any rating examinations, to ensure completeness 
and that ratings subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must be 
reasonably certain to continue under the ordinary conditions of 
life.  But 38 C.F.R. § 3.344(c) stipulates that the provisions of 
38 C.F.R. § 3.44(a) apply to ratings that have continued for long 
periods at the same level (meaning 5 years or more) and do not 
apply to disabilities that have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant reduction 
in rating.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and 
(d) (2010).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or 
when the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86.  The Board notes that 
the Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the puretone 
audiometry test.  The horizontal lines in table VI, referenced in 
38 C.F.R. § 4.85, represent nine categories of percent of 
discrimination based upon the controlled speech discrimination 
test.  The vertical columns in table VI represent nine categories 
of decibel loss based upon the puretone audiometry test.  The 
numeric designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to puretone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

	Reduction

In sum, based on the evidence of record at the time of the rating 
reduction decision, the Board finds that a preponderance of the 
evidence establishes that the Veteran's bilateral hearing loss 
was appropriately rated as 30 percent disabling, and that the 
reduction from the previously assigned 40 percent rating by the 
RO was warranted and supported by the evidence of record.  See 
Brown, 5 Vet. App. at 421.  The Veteran was afforded a full and 
complete evaluation of his hearing loss disability in the June 
2008 VA examination.  In the November 2008 rating decision, the 
RO considered the June 2008 VA examination, which indicated that 
the Veteran's hearing loss disability no longer met the criteria 
for a 40 percent evaluation.  The July 2009 rating decision also 
considered the June 2009 examination, which also demonstrated 
that the criteria for a 30 percent evaluation, but no higher, 
were met.  The Board's review of the record demonstrates that the 
results of the June 2008 examination, when applied to the rating 
criteria, result in a numeric designation of Level VI for the 
right ear and Level VI for the left.  When applied to Table VII, 
a 30 percent evaluation results.  The results of the June 2009 VA 
examination result in a numeric designation of Level VI for the 
right ear and Level III for the left; application of § 4.86 
results in a numeric designation of Level VII for the right ear, 
and is inapplicable to the left ear audiometric results.  As 
such, at most, a 20 percent evaluation is warranted based on the 
results of the June 2009 testing.  In summary, the objective 
record demonstrates that at worst, the Veteran's bilateral 
hearing loss disability warranted a 30 percent evaluation during 
the period in question.  

The Board notes that the Veteran has argued that the RO erred in 
failing to apply § 4.86 to the audiometric testing results.  
However, we note that such application fails render an evaluation 
in excess of 30 percent.  Moreover, the Veteran has also argued 
that the RO failed to apply § 3.344.  In this regard, the Board 
notes that as the 40 percent evaluation was not in effect for a 
period of five years, the provisions addressing for the 
stabilization of disability evaluations are not applicable.

In summary, the Board concludes that the reduction of the 40 
percent rating for the service-connected bilateral hearing loss 
disability to 30 percent, effective October 1, 2009, was proper.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	Rating

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted for the period considered.

With respect to an evaluation in excess of the currently assigned 
30 percent, the Board finds that the currently assigned 30 
percent evaluation is appropriate.  

As noted above, the results of the June 2008 examination result 
in a numeric designation of Level VI for the right ear and Level 
VI for the left; resulting in a 30 percent evaluation.  The 
results of the June 2009 VA examination result in a numeric 
designation of Level VI for the right ear and Level III for the 
left; application of the values for the right ear to Table VIa 
results also results in a designation of Level VII, and is 
inapplicable to the left ear audiometric results.  As such, at 
most, a 20 percent evaluation is warranted based on the results 
of the June 2009 testing.  Finally, the results of the July 2010 
examination result in a numeric designation of Level VII for the 
right ear and of Level VI for the left, warranting a 30 percent 
evaluation; and application of those values to Table VIa results 
in numeric designations of Level VII for the right ear and Level 
V for the left, also warranting a 30 percent evaluation.  Thus, 
the record demonstrates that the Veteran's hearing loss 
disability has not been more than 30 percent disabling during the 
appellate period.

	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veterans entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected thumb, 
knee, or cold injury disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the Veteran's 
disabilities are specifically contemplated under the appropriate 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Moreover, the Board notes that the rating criteria for hearing 
loss disability were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, 
VA sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids. VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.

In short, the Board finds that the Veteran's complaints of 
hearing difficulty, have been considered under the numerical 
criteria set forth in the rating schedule.  Thus, the Board 
further concludes that the schedular rating criteria adequately 
contemplate the Veteran's symptomatology, and that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).


ORDER

Entitlement to restoration of a 40 percent evaluation for 
bilateral hearing loss disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


